MEMORANDUM OPINION
No. 04-04-00772-CV
Kevin MAYFIELD and Carol Mayfield, Individually and as Next Friend of
Jared Mayfield, a Minor Child, Robert Mayfield and Helen Mayfield,
Appellants
v.
DOLLAR RENT A CAR,
Appellee
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-07595
Honorable John J. Specia, Jr., Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	December 22, 2004
DISMISSED
 The clerk's record, which was due on November 12, 2004, has not been filed.  On November
22, 2004, this court ordered appellants to show cause in writing by December 2, 2004, why this
appeal should not be dismissed for want of prosecution.  Appellants did not respond.  The appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).  Costs of the appeal are taxed against
appellants.
 							PER CURIAM
DO NOT PUBLISH